 

 

USDC SDNY ’
DOCUMENT |

t

UNITED STATES DISTRICT COURT Ri
ELECTRONICALLY FILED

i

SOUTHERN DISTRICT OF NEW YORK

fi

 

 

 

 

Lawrence Young,
Plaintiff, _ 19-cv-9246 (AJN)

_y- ORDER

Snowview Management Corporation,

Defendant.

 

 

ALISON J. NATHAN, District Judge:
In light of Defendant’s non-appearance, the initial pre-trial conference currently

scheduled for March 27, 2020 is hereby adjourned sine die.

SO ORDERED.

Dated: March _| b , 2020 ah AI
New York, New York \

YN ALISON J. NATHAN
United States District Judge

 

 
